Sherwood, C. J.
This is an action on the case brought by the plaintiff to recover for an injury to himself and an ■engine owned by him, in falling through a bridge while driving along Main street in the city of Owosso. It is claimed by the plaintiff that the injury occurred to him and his *480property by reason of the negligence of the city to keep the bridge in repair.
The action was brought in the Shiawassee circuit. Upon the first trial the plaintiff recovered a verdict for, $550. On appeal therefrom to this Court the judgment was reversed on account of the reception of improper testimony, and a new trial ordered. See 64 Mich. 239 (31 N. W. Rep. 130). That trial has been had, and the plaintiff recovered a verdict for $2,333, and from the judgment rendered thereon the defendant again appeals to this Court.
A careful inspection of the record shows that it is substantially the same as the first, with the errors therein pointed out eliminated. To the subjects discussed in the former-case we can add nothing, and they include all points necessary to the proper disposition of the case before us.
The plaintiff claims nothing on account of the plan of the bridge, — whether good or bad, defective or not, — but insists that, such as it was, the defendant, whose duty it was to keep the bridge in repair, neglected that duty, and by reason of' such neglect the plaintiff, while lawfully passing over the-bridge, was, with his property, precipitated through the same, which greatly injured him and his property.
The testimony legally admitted tended to prove all the-facts essential to a recovery, and, under a clear and well-considered charge by Judge Newton, was submitted to the jury, who have found for the plaintiff.
The record shows no error, and the judgment must be-affirmed.
Champlin, Morse, and Long, JJ., concurred.